MEMORANDUM **
Henry Roy Loman appeals from the district court’s judgment denying his 28 U.S.C. § 2254 petition as untimely. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Loman contends that his state post-conviction petition was “properly filed” for the purpose of tolling the Antiterrorism and Effective Death Penalty Act (“AEDPA”) statute of limitations. Because Loman’s state post-conviction petition was untimely, see Idaho Code § 19-4902(a), it was not “properly filed” and therefore, did not toll the statute of limitations. See Pace v. DiGuglielmo, — U.S. -, -, 125 S.Ct. 1807, 1812, 161 L.Ed.2d 669 (2005) (“When a postconviction petition is untimely under state law, that [is] the end of the matter for purposes of [28 U.S.C.] § 2244(d)(2).”) (internal quotations omitted).
We decline to address Loman’s conclusory equitable tolling contention. See James v. Borg, 24 F.3d 20, 26 (9th Cir.1994).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.